Opinion by
Oliver, P. J.
At the trial counsel for the respective parties agreed that the whisky and the containers therefor were entered under a special permit whereby no indicia was required to be blown into such containers; that the containers were of equal value to the whisky contained therein; and that such containers are properly classifiable at 20 percent ad valorem under paragraph 218 (f), Tariff Act of 1930, and at 20 percent ad valorem under paragraph 810. In view ol this agreement the court held the merchandise in question to be properly dutiable at 20 percent ad valorem under paragraph 218 (f) and at 20 percent under paragraph 810. The protests were sustained to the extent indicated.